NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0919-16T4

STANLEY L. NIBLACK,

        Plaintiff-Appellant,

v.

UNIVERSITY CORRECTIONAL HEALTHCARE,
UNIVERSITY BEHAVIORAL HEALTHCARE,
DR. JEFFREY DICKERT, MARGARET REED,
UNIVERSITY OF MEDICINE AND DENTISTRY OF
NEW JERSEY, JAMES R. GONZALEZ, DR.
JEFFREY POMERANTZ, ANN JOHNSON, ANDREA
SWEENEY, COLLEEN BLACK, BARBARA MCDONOUGH,
LAURA M. GABRYLEWICZ, JEANINE RODILOSSO,
RICARDY RICOT, DR. MICHELLE BOROWSKI,
DR. PEREIRA, FRANCES BARFI, PAULETTE
BARRINGTON, SUSAN CICALA, JANET BOATENG,
MAUREEN KMOROWSKI, CUTHIA MCCASSITY,
RHODA KUTEYI, WASIAT ADEKUNLE, VERONICA
MORENO, LINDA COLEMAN, THERESA HERNANDEZ,
VALENTIN OKPARE, ROSEILENE PROPHETE,
GTANA HIENES, NADIA JEAN-PIERRE, CELIA
CARRERO, GERALDINE KRAUSS, NICOLE CARLETT,
SUSAN MACAVOY, DEBRA LOWERY, STEPHEN
GRULEN, CHARLES R. HUGHES, KENNETH NELSON,
DR. RALPH WOODWARD, and GARY M. LANIGAN,
sued in their individual capacities for
monetary damages and official capacity for
injunctive and declaratory relief,

        Defendants,

and
DR. FRANCIS MEO, DR. DEEPA
RAJIV, and KENYA COLLINS,

     Defendants-Respondents.
______________________________________________

STANLEY L. NIBLACK,

      Plaintiff-Appellant,

v.

UNIVERSITY CORRECTIONAL HEALTHCARE,
UNIVERSITY BEHAVIORAL HEALTHCARE,
DR. JEFFREY DICKERT, MARGARET REED,
UNIVERSITY OF MEDICINE AND DENTISTRY OF
NEW JERSEY, JAMES R. GONZALEZ, DR. PEREIRA,
KENNETH NELSON, DR. RALPH WOODWARD,
and GARY M. LANIGAN, sued in their
individual capacities for monetary
damages and official capacity for
injunctive and declaratory relief,

      Defendants,

and

DR. FRANCIS MEO, DR. DEEPA RAJIV,
and KENYA COLLINS,

     Defendants-Respondents.
___________________________________________________

          Submitted June 4, 2018 – Decided July 10, 2018

          Before Judges Ostrer and Firko.

          On appeal from Superior Court of New Jersey,
          Law Division, Essex County, Docket Nos.
          L-2045-15 and L-7785-15.1


1
  The trial court consolidated Docket No. L-7785-15 with Docket
No. L-2045-15, after a transfer from Monmouth County of one of the
complaints (MON-L-1061-15).

                                2                          A-0919-16T4
            Ferro and Ferro, attorneys for               appellant
            (Nancy C. Ferro, on the brief).

            Farkas   &        Donohue,  LLC,   attorneys   for
            respondents       Dr. Francis Meo and Dr. Deepa
            Rajiv (David      C. Donohue, of counsel; Meredith
            T. Zaita, on      the brief).

            Gurbir S. Grewal, Attorney General, attorney
            for respondent Kenya Collins (Jason W.
            Rockwell, Assistant Attorney General, of
            counsel; Daniel J. Harrison, Deputy Attorney
            General, on the brief).

PER CURIAM

     Plaintiff Stanley L. Niblack, a former inmate at Northern

State   Prison     ("NSP"),    appeals     the   September    22,    2016     orders

granting summary judgment in favor of defendants, Francis Meo,

M.D., Deepa Rajiv, M.D., and granting a dismissal in lieu of filing

an answer in favor of defendant, Kenya Collins, on plaintiff's

complaint    for    alleged    deliberate      indifference    to    his    medical

condition, in violation of his constitutional rights, alleged

violations under the Federal and New Jersey Civil Rights Acts, and

his ancillary claims.         We affirm.

                                          I.

     There is no dispute as to most of the facts developed in

plaintiff's brief, considering them in the light most favorable

to him.      See Robinson v. Vivirito, 217 N.J. 199, 203 (2014)

(citation    omitted).         At   the    relevant   times,    plaintiff        was

incarcerated       at   NSP    in   Delmont.       Plaintiff        suffers     from

                                          3                                 A-0919-16T4
hypoglycemia, diabetic peripheral neuropathy, and degenerative

joint disease.     As a result, he was prescribed medications when

he was previously incarcerated at Southern State Correctional

Facility ("Southern State").        Specifically, he was prescribed

Neurontin for his diabetic peripheral neuropathy, and Mobic for

his degenerative joint disease.         When he was transferred to NSP

on May 1, 2014, he was taking his "preferred" pain medication,

Neurontin, which was switched at NSP to Naproxen and aspirin,

which he contended did not alleviate his pain.         Plaintiff asserts

that Neurontin is a "non-formulary" drug, which is not on an

approved "list" but, nonetheless, could have been prescribed, as

opposed to a "formulary" drug, which a doctor could have readily

prescribed to him.        Movants contend that Neurontin has been

"abused"   amongst     inmates.    Consequently,     inmates   prescribed

Neurontin are often switched to a "formulary" medication to test

their efficacy.      If the formulary drug proves ineffective, then a

request to the New Jersey Department of Corrections ("DOC") Medical

Director   can    be   submitted   to    reinstate   the   non-formulary

medication.

     On May 6, 2014, Dr. Meo examined plaintiff and prescribed

Metformin 500 mg, a 2400 calorie American Diabetes Association

("ADA") diet, which included an afternoon snack, and finger sticks

to monitor his hypoglycemia.       On May 6, 2014, plaintiff filed a

                                    4                             A-0919-16T4
grievance    on    the   grounds     that   his   healthcare    concerns      were

"unsatisfactorily        answered"    by    healthcare    personnel     and   NSP

Assistant Collins, a non-medical employee.

       According to his medical chart, Dr. Meo evaluated plaintiff

again on May 13, 2014.             His A1c level (an indicator of the

effectiveness      of    the   diabetes      management    plan)   was     12.0,

indicating an elevated glucose level.                In response,       Dr. Meo

adjusted plaintiff's medications and continued glucose monitoring.

       On May 20, 2014, plaintiff submitted an Inmate Remedy System

Form   ("IRSF"),    complaining      that   his   medications    were    changed

without his knowledge or the benefit of an examination by a

physician.

       A second IRSF was submitted by plaintiff on May 22, 2014,

stating as follows:

            I am in excruciating diabetic nerve pain.
            I've been taking Neurontin for many years
            prescribed by a doctor. Since coming to this
            facility and having to endure the incompetency
            of this [medical] staff I am now gravely
            suffering for it.     I've been without the
            [medication] for two weeks or so and [have]
            been in constant pain without it ever since.
            I believe it's a Dr. Pereira that has refused
            to renew this medication--someone I have never
            ever seen.     This is clearly a deliberate
            indifference to my medical needs. [Dr. Meo]
            has taken me off [C]olyburide and lowered my
            medications drastically on MGR only twice a
            day. This has drastically shot my sugar to
            over [200] placing me at risk of harm or even
            death due to this.

                                        5                                A-0919-16T4
      On May 30, 2014, Dr. Meo again reviewed plaintiff's glucose

levels and found them elevated.                In response, Dr. Meo increased

plaintiff's dosage of Metformin and ordered more finger stick

testing.

      Dr.    Meo     prescribed     another       diabetes   medication     called

"Glipizide" on June 4, 2014.                   Plaintiff's medical status was

evaluated again by Dr. Meo on June 16, 2014, who renewed the 2400

ADA   diet     but   discontinued    the       afternoon   snack   as   "medically

unnecessary" because plaintiff's "glycemia ha[d] been generally

well controlled" and "[h]is A1c ha[d] always been above the desired

proportion for a diabetic person (under 7%) without clinical

compromise" according to his medical chart. Plaintiff continued

to    assert    that    Naproxen     was       ineffective   in    treating     his

"excruciating" diabetic peripheral neuropathy pain, and that he

wanted to resume taking Neurontin.

      On June 9, 2014, plaintiff wrote to Margaret Reed, a prison

liaison, renewing his complaint and explaining the medical history

delineated previously.       He also conferred with several nurses, and

the patient advocate, and sent letters in support of his requests

to various NSP personnel.           A "sick call" slip was also submitted

by plaintiff on this date with a complaint of "poor vision" and

not raising diabetic pain issues.               Dr. Meo evaluated plaintiff on

June 9, 2014, and plaintiff requested a prescription for Neurontin.

                                           6                               A-0919-16T4
Dr. Meo obliged, and issued a "Non-Formulary Drug Request Form"

for Neurontin on that date.

     The form inadvertently did not state that plaintiff had been

taking Neurontin when he was transferred to NSP.                Consequently,

Dr. Rajiv, the Medical Director at NSP, denied Dr. Meo's request

for Neurontin on July 8, 2014, and she suggested that a formulary

medication be prescribed instead.

     Reed advised plaintiff that snacks are only ordered for

patients who require daily insulin, which was not his medical

status at that time.

     Another   IRSF   was   filed   by      plaintiff    on   June   19,     2014,

reiterating his prior complaints.             He also confirmed that he

submitted   two    sick     call    slips,      as      instructed     by       NSP

representatives, for failure to have his preferred medication

(Neurontin) renewed.      Dr. Meo renewed an order for finger sticks

on July 1, 2014.

     On July 16, 2014, plaintiff wrote to Collins, objecting to

her upholding the decisions of the medical professionals in respect

of his being denied the medical treatment he sought.

     Thereafter,   on   August     8,   2014,   Michelle      Borowski,      D.O.,

issued a second Non-Formulary Drug Request Form for Neurontin,

which did not specify a dosage or indicate that it was previously



                                        7                                  A-0919-16T4
prescribed for plaintiff.         Consequently, Dr. Rajiv denied the

request on August 14, 2014.

     On August 22, 2014, Dr. Meo evaluated plaintiff again and

assessed his cardiac and metabolic status.                 Dr. Meo informed

plaintiff at that time that Dr. Rajiv denied the request for

Neurontin,    without   performing   a   consultation       or   examination.

     Since plaintiff was not insulin-dependent on August 22, 2014,

he was denied his request for an afternoon snack, in accordance

with DOC guidelines.     Dr. Meo prescribed him Glutose Gel (a non-

prescription medication) to be taken, as needed, if plaintiff felt

his blood sugar level was too low.       The medical record also states

that on this date, Sharmalie Perera, M.D., revised Dr. Borowski's

previous Request Form to state that 300 daily mg of Neurontin was

being requested for 365 days, and that plaintiff was "currently"

being prescribed this medication.             There is no dispute that

plaintiff was taking Neurontin as of August 22, 2014.

     During   the   period   in   question,    only   patients    prescribed

regular   insulin   injections    were   provided     an   afternoon    snack,

according to the DOC dietician.          Notwithstanding this protocol,

plaintiff was provided afternoon snacks as far back as May 16,

2014, even though he did not become insulin dependent until March

12, 2015.



                                     8                                 A-0919-16T4
     As to Mobic, plaintiff was prescribed this drug on an "as

needed" basis while incarcerated at Southern State.                  On August 8,

2014, Dr. Meo renewed a prescription for Mobic, and discontinued

Naproxen, in response to plaintiff's sick call on August 8, 2014.

The prescription for Mobic continued to be renewed thereafter.

     At    his   deposition,     plaintiff     testified      that    during    his

Administrative     Segregation,        he    was    given     afternoon     snacks

periodically, even though not medically indicated.                   This was in

response to his persistence on this issue.              He testified "at times

I was receiving a snack" . . . "when I was actually taking finger

sticks."

     It was noted in the medical record on January 21, 2015, that

plaintiff "refuse[d] a diet tray because in the past they wouldn't

give him a snack."       Another entry dated February 12, 2015, noted

that plaintiff "is non [-] compliant with diet," and despite

admonitions to the contrary by the doctors, "he will refuse all

of the recommended interventions to control his disease" unless

"he can have the snack he wants."             Ostensibly, there was a lack

of motivation on the part of plaintiff "to control his disease"

as stated in his medical chart.             In plaintiff's opinion, at NSP,

"the food is not as high of a level, acceptable level, to bring

my sugar to an acceptable level."             At his deposition, plaintiff

testified   that   "an   apple    or   orange      is   not   sufficient    for    a

                                        9                                  A-0919-16T4
diabetic" and that he should have been [given] "something with

meat on it or peanut butter and jelly" or a "cheese sandwich."

     Despite plaintiff's contention that Doctors Meo and Rajiv

failed to "consult with or examine [him] prior to denying or

discontinuing   pain   medications",   no   permanent   injuries   were

sustained by plaintiff emanating from his allegations of not

receiving Neurontin or "adequate snacks."

     In an oral decision on defendants' summary judgment motion,

Judge Dennis F. Carey, III determined that "there's nothing in the

record that suggests that the doctors and their assistants did

anything . . . that would rise to the level . . . [of] intentional

or culpable mistreatment of this plaintiff."        In doing so, the

judge found:

          The mere disagreement between the prisoner and
          the treating physicians over medical treatment
          does not rise to the level . . . of deliberate
          indifference.   Then, if we give [plaintiff]
          the benefit of every inference, certainly the
          mere disagreement . . . is the best that [he]
          can prove.

With respect to Collins, the judge aptly concluded "that clearly

non-medical officials could not be liable under the facts of this

case for decisions that were medical in nature."

     As to Dr. Meo, Dr. Rajiv, and Collins, Judge Carey also found

that "there's nothing in the records that suggest[s] that the

doctors and their assistants did anything that would . . . rise

                                 10                            A-0919-16T4
to the level . . . [of] intentional or culpable mistreatment of

this plaintiff."

     As to the civil rights claims brought under 42 U.S.C. § 1983

and N.J.S.A. 10:6-1, the judge determined that Dr. Meo, Dr. Rajiv,

and Collins are not "person[s]" as defined by the Code or statute,

and he dismissed those allegations with prejudice.         Judge Carey

also dismissed, with prejudice, plaintiff's claims pled generally

under the New Jersey Administrative Code; the Americans with

Disabilities Act pursuant to 42 U.S.C. § 12101; and the federal

Rehabilitation Act, 29 U.S.C. § 794.

     On appeal, plaintiff argues that        Dr. Meo and    Dr. Rajiv

wrongfully   failed   to   provide    him   prescribed   chronic    pain

medications and snacks in order to maintain his hypoglycemic

condition; and that they failed to consult with or examine him

prior to modifying his medications, resulting in his excruciating

pain and potentially exposing him to a risk of harm.               As to

Collins, plaintiff contends that she failed to adequately staff

the medical department; failed to provide an effective sick call

processing system for prisoners in Administrative Segregation; and

that she failed to remedy his medical concerns in a prompt fashion.

Dr. Meo, Dr. Rajiv, and Collins urge us to affirm the court's

orders.



                                 11                            A-0919-16T4
                                 II.

     Claims against Dr. Meo and Dr. Rajiv

     This court reviews a ruling on summary judgment de novo,

applying the same legal standard as the trial court.           Conley v.

Guerrero, 228 N.J. 339, 346 (2017); Templo Fuente De Vida Corp.

v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016).               Thus,

this court considers, as the trial judge did, "whether the evidence

presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a

matter of law," Liberty Surplus Ins. Corp. v. Nowell Amoroso,

P.A., 189 N.J. 436, 445-46 (2007) (quoting Brill v. Guardian Life

Ins. Co. of Am., 142 N.J. 520, 536 (1995)). Summary judgment must

be   granted   "if   the   pleadings,       depositions,   answers      to

interrogatories   and   admissions     on   file,   together   with    the

affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to

a judgment or order as a matter of law."       Templo Fuente, 224 N.J.

at 179 (quoting R. 4:46-2(c)).

     As our Supreme Court has instructed:      a determination whether

there exists a "genuine issue" of material fact that preludes

summary judgment requires the motion judge to consider whether the

competent evidential materials presented, when viewed in the light

most favorable to the non-moving party, are sufficient to permit

                                 12                              A-0919-16T4
a rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party.          Brill, 142 N.J. at 540. "To defeat

a motion for summary judgment, the opponent must 'come forward

with evidence that creates a genuine issue of material fact.'"

Cortez v. Gindhart, 435 N.J. Super. 589, 605 (App. Div. 2014)

(quoting Horizon Blue Cross Blue Shield of N.J. v. State, 425 N.J.

Super. 1, 32 (App. Div. 2012)).              "[C]onclusory and self-serving

assertions by one of the parties are insufficient to overcome the

motion."    Puder v. Buechel, 183 N.J. 428, 440-41 (2005) (citations

omitted).      If there is no genuine issue of material fact, this

court   must      then   "decide     whether    the       trial   court   correctly

interpreted the law."         DepoLink Court Reporting & Litig. Support

Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013)

(citation omitted).        "When no issue of fact exists, and only a

question of law remains, [this court] affords no special deference

to the legal determinations of the trial court."                    Templo Fuente,

224 N.J. at 199 (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

                                       III.

     We    first    address    the   violation      of     constitutional    claims

presented    by    plaintiff    pursuant       to   the    Eighth   Amendment,     as

enforced through the Federal and State Civil Rights Acts.                   Through

its prohibition on "cruel and unusual punishments," the Eighth

                                        13                                  A-0919-16T4
Amendment   to   the    United    States     Constitution     requires    prison

officials   to   provide      humane    conditions   of    confinement,    which

includes the provision of adequate medical treatment.               Estelle v.

Gamble,   429    U.S.   97,    103     (1976).   Accordingly,      "deliberate

indifference to a prisoner's serious illness or injury states a

cause of action under [42 U.S.C.] § 1983."                Id. at 105 (emphasis

added). We have explained the essential elements of a civil rights

action based upon a claim of cruel and unusual punishment:

            [A] prison official violates the Eighth
            Amendment only when two requirements are met.
            First, the deprivation alleged must be,
            objectively, 'sufficiently serious'; a prison
            official's act or omission must result in the
            denial of 'the minimal civilized measure of
            life's necessities.'

                  . . . .

            The second requirement follows from the
            principle that 'only the unnecessary and
            wanton infliction of pain implicates the
            Eighth Amendment.' To violate the Cruel and
            Unusual Punishments Clause, a prison official
            must have a 'sufficiently culpable state of
            mind.' In prison-conditions cases that state
            of mind is one of 'deliberate indifference'
            to inmate health or safety[.]

            [Bernstein v. State, 411 N.J. Super. 316, 336
            (App. Div. 2010) (quoting Farmer v. Brennan,
            511 U.S. 825, 834 (1994)).]

     "Deliberate indifference" consists of three components: "(1)

subjective knowledge or a risk of serious harm; (2) disregard of

that risk; (3) by conduct that is more than mere negligence."

                                        14                               A-0919-16T4
McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999).             It may

be established by a showing of care so cursory as to amount to no

treatment at all.      Ibid.    However, a prison official cannot be

found liable under the Eighth Amendment for denying an inmate

humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.           Farmer, 511 U.S. at 837.

      As to the first factor, plaintiff failed to sustain his burden

because Dr. Meo and Dr. Rajiv addressed his medical history,

prescribed what objectively appeared to be appropriate medications

to   address   his   symptoms   and    conditions,    and   monitored      him

frequently.    This is evidenced by plaintiff's medical record that

his glycemia and A1c "had been generally well controlled."

      As to the second factor, there is no evidence to suggest that

Dr. Meo or Dr. Rajiv "disregarded" any risk.          Indeed, plaintiff's

assertion that Dr. Meo made [him] "vulnerable to go into a diabetic

coma or shock" is without merit.

      As to the third factor, there was no conduct exhibited by Dr.

Meo or Dr. Rajiv that resulted in plaintiff suffering from a

diabetic episode or coma.       Fortunately for plaintiff, there is no

competent proof he was ever compromised medically or subjected to

                                      15                              A-0919-16T4
a risk for a "real possibility of permanent injury."              Spruill v.

Gillis, 372 F.3d 218, 236 (3d Cir. 2004). The medical record is

replete with references to plaintiff's own non-compliance.                   He

advised   prison   officials    that    "he    will   refuse    all   of   the

recommendations to control his disease" unless "he can have the

snack he wants."      This clearly militates against a claim of

"deliberate indifference" and a culpable state of mind on the part

of the defendant doctors.      Plaintiff also refused a diabetic meal

tray prescribed by a doctor.

     Governed by the principles, we are satisfied that the judge

correctly found no deliberate indifference.            The mere assertion

by plaintiff that Dr. Meo was deliberately indifferent to his

medical needs because he "only intermittently ordered the proper

snack" for him lacks the requisite elements to constitute an Eighth

Amendment cruel and unusual punishment violation.              There is lack

of proof of even a "real possibility" of permanent injury to

sustain this cause of action.          Ibid.   "Mere disagreement" as to

medical judgment calls made by Dr. Meo and Dr. Rajiv does not rise

to the level of an Eighth Amendment violation, as found by the

judge.    No expert opinion was presented on behalf of plaintiff.




                                   16                                 A-0919-16T4
                                     IV.

       Claims against Collins

       We begin our analysis with respect to defendant Collins                 by

stating the applicable standard under the dismissal provision,

Rule 4:6-2(e), which is well established.                  When reviewing       a

litigant's complaint to determine the adequacy of the pleaded

claims, the appropriate test is a liberal one.               Printing Mart-

Morristown    v.   Sharp   Elecs.   Corp.,   116    N.J.   739,   746    (1989)

(citation omitted).        As the Supreme Court instructed, the review

must begin by determining "whether a cause of action is 'suggested'

by the facts."     Ibid. (quoting Velantzas v. Colgate-Palmolive Co.,

109 N.J. 189, 192 (1988)). The Court further explained that courts

must review complaints "in depth and with liberality to ascertain

whether the fundament of a cause of action may be gleaned even

from   an   obscure   statement     of   claim[.]    Ibid.        (quoting     Di

Cristofaro v. Laurel Grove Mem'l Park, 43 N.J. Super. 244, 252

(App. Div. 1957)).         The review of the complaint's allegations

should take "a generous and hospitable approach," and afford

plaintiff every "reasonable inference" from the alleged facts.

Ibid. Our inquiry is limited to examining the legal sufficiency

of the facts alleged on the face of the complaint.                  Rieder v.

Dep't of Transp., 221 N.J. Super. 547, 552 (App. Div. 1987)

(citation omitted).

                                     17                                 A-0919-16T4
     Here, Collins filed a Rule 4:6-2(e) motion to dismiss the

complaint with prejudice, or in the alternative, summary judgment.

In any event, our review is de novo.

     Applying these standards, we affirm the judge's decision

finding no deliberate indifference as to Collins.    In relying upon

the instructive authority in Spruill, 372 F.3d at 218, the judge

duly found plaintiff did not establish deliberate indifference.

The Spruill court differentiated between medical and non-medical

prison officials.     "If a prisoner is under the care of medical

experts . . . , a non-medical prison official will generally be

justified in believing that the prisoner is in capable hands. This

follows naturally from the division of labor within a prison.

Holding a non-medical prison official liable in a case where a

prisoner was under a physician's care would strain this division

of labor."   Id. at 236 (citing Durmer v. O'Carroll, 991 F.2d 64

(3d Cir. 1993)).    Thus, the judge properly dismissed the complaint

against Collins as it states no basis for relief.

     The trial court ruled that plaintiff failed to establish a

prima facie case under Federal and State Civil Rights standards.

We agree.

     Because plaintiff has not made a prima facie showing of any

constitutional violation under the Eighth Amendment or otherwise,

there is no need for us to elaborate upon issues of qualified

                                 18                          A-0919-16T4
immunity.     For sake of completeness, we simply note that, even

assuming a constitutional violation existed here, defendants would

clearly enjoy immunity from liability under the circumstances

presented.    In re Petition for Review of Op. 552 of Advisory Comm.

on Prof'l Ethics, 102 N.J. 194, 199 (1986) (quoting Kentucky v.

Graham, 473 U.S. 159, 165 (1985)).

     In his brief, plaintiff contends that movants "violated their

contracts" to provide adequate health care; that they are not

entitled to sovereign immunity; and that he was "prejudiced"

because the motions were decided prematurely as discovery was

incomplete.    Here, the judge found that the medical care plaintiff

received from Dr. Meo and Dr. Rajiv was not "constitutionally"

deficient, a conclusion we have already affirmed, supra.        As a

non-medical prison official, Collins is not liable for any alleged

failure to intervene in decisions relative to plaintiff's medical

care, or second-guess the doctors' judgment.

     Plaintiff does not have an absolute right to a formulary

medication of his choice.    An inmate does not have carte blanche

access to health care.    Deliberate indifference to medical needs

does not establish an Eighth Amendment violation unless such needs

are "'serious.'"     Hudson v. McMillian, 503 U.S. 1, 8 (1992).

     Applying these principles, we are satisfied that plaintiff



                                 19                          A-0919-16T4
has failed to make a sufficient showing under the theories he

espouses to disturb the judge's findings.

     Plaintiff is simply not entitled as an inmate to receive a

formulary drug or snack on demand.       Therefore, the motions for

summary judgment and dismissal were duly granted.

     As to the issue of discovery, it "need not be undertaken or

completed if it will patently not change the outcome."        Minoia v.

Kushner, 365 N.J. Super. 304, 307 (App. Div. 2004).         Nothing has

been presented to suggest that further discovery would change the

outcome here, especially since the issues are largely legal, and

not factual, in nature.

     Plaintiff's remaining claims of a violation of the New Jersey

Administrative   Code,    Americans   with   Disabilities    Act,    and

Rehabilitation Act arguments lack sufficient merit to warrant

discussion.   R. 2:11-3(e)(1)(E).

     Affirmed.




                                 20                             A-0919-16T4